Rupp and Woodside, JJ.,
This appeal is from an order of the Pennsylvania Liquor Control Board refusing the application of The Country Club of Harrisburg for a catering club liquor license in lieu of the club malt or brewed beverage license which it presently holds for its club premises in Middle Paxton Township, Dauphin County.
The sole ground for the board’s action is that the total number of retail licenses now in effect in the township exceeds the limitation prescribed for it in section 2 of the Liquor License Quota Act of June 24, 1939, P. L. 806, 47 PS §744-1002; hence, as therein specified, “no new license” may be issued.
Would the license sought by the appellant be a “new” license within the intent and meaning of the act? The statute has but one purpose, declared in its title and easily distinguishable throughout its provisions — namely, to limit the number of retail licenses issued. Thus, it fixes the ratio of licenses to population which is to be maintained, but makes no attempt to regulate the class of licenses within that ratio. Rather, it specifies that they may be “of any class”. It follows that once a quota has been exceeded, the prohibition regarding “new” licenses is not against the issuance of a different class of license to be substituted for one already in effect, but against the granting of an additional license which would increase the number already in effect. Hence, under the act, the approval of the appellant’s application would not be tantamount to the issuance of a “new” license.
To hold otherwise would be to impute to the legislature an intent both to limit the number of licenses issued and to “freeze” the class of licenses within that number. We see nothing in the act to warrant such an interpretation.
And now, November 27, 1945, the appeal is sustained and the Pennsylvania XJqugr Cgntrol Board is *67hereby directed to issue to The Country Club of Harrisburg a catering club liquor license upon surrender of the club malt or brewed beverage license now in the club’s possession.